Case 20-10343-LSS Doc 575-3 Filed 05/06/20 Page 1of2

IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE

 

 

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,! Jointly Administered
Objection Deadline: May 28, 2020
Debtors. Hearing Date: June 18, 2020
CERTIFICATE OF SERVICE

 

[hereby certify that on May 6, 2020, I caused to be served a true and correct copy of the
foregoing Motion of Timothy and Karen Spahr, individually and as Next Friend of ZSR, a minor
for an Order for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy
Code and the Plan Injunction to Liquidate Their Claims and Collect from Applicable Insurance
Proceeds upon all parties that are registered or otherwise entitled to receive electronic
notification pursuant to the ECF procedures in this District, and via regular U.S. mail to the

following:

Via Email: eperkins@sheehyware.com
iguidry@sheehyware.com

Via Fax: 713-951-1199

Mr. R. Edward Perkins

Sheehy Ware and Pappas, P.C.

2500 Houston Center

909 Fannin St.

Houston, TX 77010-1003

 

Via Email: bsanford@bairhilty.com
Via Fax: (713) 868-9444

Mr. Bill Sanford
14711 Pebble Bend Drive
Houston, Texas 77068-2923
Case 20-10343-LSS Doc 575-3 Filed 05/06/20 Page 2 of 2

Dated: May 6, 2020

JACOBS & CRUMPLAR, P.A.

/s/ Raeann Warner

RAEANN WARNER, ESQ. (#4931)
750 Shipyard Dr., Suite 200
Wilmington, Delaware 19801

(302) 656-5445

Raeann@jcdelaw.com
Attorney for Plaintiffs
